TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00333-CR



                             Dalawrence Jarobert Raines, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-07-202131, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due September 9, 2008. The brief has not been received

and appellant did not respond to this Court’s notice dated October 16, 2008, that the brief is overdue.

               The appeal is abated.       The trial court shall conduct a hearing to determine

whether appellant desires to prosecute this appeal. Tex. R. App. P. 38.8(b)(2). The court shall

make appropriate findings and recommendations on issues raised by Rule 38.8(b)(2) and the

circumstances of this case. If necessary, the court shall appoint substitute counsel. A record

from this hearing, including copies of all findings and orders and a transcription of the court

reporter’s notes, shall be forwarded to the clerk of this Court for filing as a supplemental record no

later than January 20, 2009. See Tex. R. App. P. 38.8(b)(3).


Before Justices Patterson, Waldrop and Henson

Abated

Filed: December 12, 2008

Do Not Publish